Case 3:14-cr-00175-WHA Document 1184-1 Filed 04/02/20 Page 1 of 8




            EXHIBIT A
                          Case 3:14-cr-00175-WHA Document 1184-1 Filed 04/02/20 Page 2 of 8




C-hook and hanger plate from the right-phase transposition runner arm of Tower 009/081 on the Cresta-Rio Oso 230 kV Transmission Line
                                                Case 3:14-cr-00175-WHA Document 1184-1 Filed 04/02/20 Page 3 of 8




-
               -1'"��]        reSTi
                                    1"G




.r---r,·-----
              DAT�
  eY             -

r____,--                   y      ,,.,,..,...
                                       ,,or




                        ]
                                       •"Y




                    _;_
                           N
                                 ----


                  _
                                       "°"'"

             __
           :_: J,
                     ___.,.-Y-

         _
                                  ,n



f  j   f --
       __ •    ••
                       J y
                          N
                                  in•ho..is
                                    ,..oE
                                       .,,y
                                           e




       I __ ---t-�        Y       ,n-hcuse
                                   MPE
=---L-



              C-hook and hanger plate from the right-phase transposition runner arm of Tower 009/081 on the Cresta-Rio Oso 230 kV Transmission Line
                          Case 3:14-cr-00175-WHA Document 1184-1 Filed 04/02/20 Page 4 of 8




C-hook and hanger plate from the right-phase transposition runner arm of Tower 009/081 on the Cresta-Rio Oso 230 kV Transmission Line
                          Case 3:14-cr-00175-WHA Document 1184-1 Filed 04/02/20 Page 5 of 8




C-hook and hanger plate from the right-phase transposition runner arm of Tower 009/081 on the Cresta-Rio Oso 230 kV Transmission Line
                          Case 3:14-cr-00175-WHA Document 1184-1 Filed 04/02/20 Page 6 of 8




C-hook and hanger plate from the left-phase transposition runner arm of Tower 009/081 on the Cresta-Rio Oso 230 kV Transmission Line
                          Case 3:14-cr-00175-WHA Document 1184-1 Filed 04/02/20 Page 7 of 8




                                                                               S-
                                                            (8-   2'-/Pq


                                                           p_ -Jb 3i�
                                                           L . u..J.   fJ- .
                                                                                    5- £
                                                           /30 #OrY\

                                                             �1




C-hook and hanger plate from the left-phase transposition runner arm of Tower 009/081 on the Cresta-Rio Oso 230 kV Transmission Line
                          Case 3:14-cr-00175-WHA Document 1184-1 Filed 04/02/20 Page 8 of 8




                                                                        /&·   24 2,e:,�-               3 ... f't-2"2.D

                                                                     p li=3�s-
                                                                     L . 0. R .             S"-   E.
                                                   ���-.I
                                                                           ti O Y'Y\     Ar- M
                                                                                C - H6ok:...




C-hook and hanger plate from the left-phase transposition runner arm of Tower 009/081 on the Cresta-Rio Oso 230 kV Transmission Line
